Name: Council Regulation (EC, Euratom, ECSC) No 838/95 of 10 April 1995 amending Regulation (ECSC, EEC, Euratom) No 1826/69 laying down the form of the laissez-passer to be issued to members and servants of the institutions
 Type: Regulation
 Subject Matter: international law;  European Union law;  EU institutions and European civil service;  politics and public safety;  European construction
 Date Published: nan

 19.4.1995 EN XM Official Journal of the European Communities L 85/1 COUNCIL REGULATION (EC, EURATOM, ECSC) No 838/95 of 10 April 1995 amending Regulation (ECSC, EEC, Euratom) No 1826/69 laying down the form of the laissez-passer to be issued to members and servants of the institutions THE COUNCIL OF THE EUROPEAN UNION, Having regard to Article 7 (1) of the Protocol on the Privileges and Immunities of the European Communities annexed to the Treaty establishing a Single Council and a Single Commission of the European Communities, Whereas, pursuant to Regulation (ECSC, EEC, Euratom) No 1826/69 (1), the laissez-passer issued to members and servants of the institutions are drawn up in nine languages; Whereas following the enlargement of the European Union, the laissez-passer should be drawn up in eleven languages and the model of the laissez-passer annexed to the said Regulation should therefore be adapted, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (ECSC, EEC, Euratom) No 1826/69 shall be replaced by the Annex appearing in the Annex to this Regulation. Article 2 Those laissez-passer whose validity has not yet expired shall remain valid until the issue of a laissez-passer in the form laid down by this Regulation. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 10 April 1995. For the Council The President A. JUPPÃ  (1) OJ No L 235, 18. 9. 1969, p. 1. Regulation as last amended by Regulation (ECSC, EC, Euratom) No 1303/94 (OJ No L 142, 7. 6. 1994, p. 1). ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO  LIITE  BILAGA